DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-8 and 10-13 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims 3 and 10 do not refer back in the alternative only and claims 4-8 and 11-13 are dependent on a multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 3-8 and 10-13 not been further treated on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Theuss et al (Pub 2010/0072626, further referred to as Theuss).
	As to claim 1, Theuss teaches a component (fig 3a, (100)) comprising: a carrier (110); a functional structure (124) on the carrier; a thin-layer covering (118) spanning across the function structure and resting n the carrier (paragraph 22); a planarization layer (104) arranged above the thin layer covering (paragraphs 17 and 18); and a wiring level (114a and 114b) applied into the planarization layer wherein the wiring level comprises structured conductor paths (114a and 114b) connected to the functional structure (124) via through-connections (116a and 116b)(paragraphs 25 and 26).

	As to claim 9, Theuss teaches a method for producing a component (fig 3a, (100)) comprising the steps of: providing a carrier (110); arranging a functional structure (124) on the carrier; covering the function structure with a thin-layer covering (118) spanning across the function structure and resting n the carrier (paragraph 22); producing and structuring a planarization layer (104) arranged above the thin layer covering (paragraphs 17 and 18); and producing a structured a wiring level (114a and 114b) applied into the planarization layer wherein the wiring level comprises structured conductor paths (114a and 114b) connected to the functional structure (124) via through-connections (116a and 116b)(paragraphs 25 and 26).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEFFREY M SHIN/Primary Examiner, Art Unit 2849